USCA4 Appeal: 22-6561      Doc: 8        Filed: 11/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6561


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ANDRES ALEXANDER VELASQUEZ GUEVARA, a/k/a Pechada,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:16-cr-00209-LO-8; 1:21-cv-01190-
        LO)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Andres Alexander Velasquez Guevara, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6561         Doc: 8       Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               Andres Alexander Velasquez Guevara seeks to appeal the district court’s order

        denying relief on his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit

        justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A

        certificate of appealability will not issue absent “a substantial showing of the denial of a

        constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the

        merits, a prisoner satisfies this standard by demonstrating that reasonable jurists could find

        the district court’s assessment of the constitutional claims debatable or wrong. See Buck

        v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               Limiting our review of the record to the issues raised in Velasquez Guevara’s

        informal brief, we conclude that Velasquez Guevara has not made the requisite showing.

        See 4th Cir. R. 34(b); see also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

        informal brief is an important document; under Fourth Circuit rules, our review is limited

        to issues preserved in that brief.”). Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         DISMISSED

                                                      2